IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-92,475-01


                     EX PARTE MATHEW DAVID LOZOYA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. F46837-A IN THE 18TH DISTRICT COURT
                            FROM JOHNSON COUNTY


       Per curiam.

                                            ORDER

       Applicant was charged with four counts of obtaining a controlled substance by fraud. He

pleaded guilty to two counts of obtaining a controlled substance by fraud in exchange for four years’

imprisonment for Count 1 and ten years, probated for Count 2. The State waived the remaining

counts. After Applicant discharged the sentence for Count 1, the State moved to revoke his

community supervision in Count 2. Applicant eventually pleaded true to violating the terms of his

community supervision in Count 2 in exchange for a sentence of five years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that thetrial court lacked jurisdiction to revoke his community
                                                                                                        2

supervision in Count 2, rendering his sentence for that count void. He also alleges that his attorney

at revocation was ineffective for advising him to plead to true to violating the terms of his

community supervision.

        Both of Applicant’s claims are based on the fact that the maximum period of probation

authorized for a third degree felony offense under Chapter 481 of the Texas Health and Safety Code

was five years, under former Article 42.12, Section 3(b)(2)(B) of the Texas Code of Criminal

Procedure, the statute in effect on the date of Applicant’s offenses. Because Applicant’s community

supervision was revoked more than five years after he was placed on community supervision,

Applicant argues that the trial court lacked jurisdiction to revoke his community supervision. For

reasons that are not clear, Applicant does not allege that his original trial counsel was ineffective for

allowing him to plead guilty in exchange for ten years’ community supervision, but does allege that

his revocation counsel was ineffective for advising him to plead true to violating the terms of that

community supervision in exchange for a prison sentence after more than five years had passed since

Applicant was placed on community supervision.

        Applicant has alleged facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S.

52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record

should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). The trial court shall order both trial counsel and revocation counsel to

respond to Applicant’s claim. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If
                                                                                                       3

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel

or revocation counsel’s performance was deficient and whether Applicant would have insisted on

a trial but for counsel’s alleged deficient performance. The trial court shall make findings of fact and

conclusions of law as to whether the trial court lacked jurisdiction to revoke Applicant’s community

supervision during the period of that community supervision, but after the expiration of what would

have been the maximum period of community supervision authorized by statute. The trial court

shall also make findings of fact and conclusions of law as to whether Applicant’s original probated

sentence or his sentence after revocation is void. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 14, 2021
Do not publish